DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-4, 6-9 and 13-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al. (5776513) in view of Covey (PN 4861256) and Jenko (PN 10913192).
With regards to claim 1, Honjo teaches a temperature detecting device (31) provided in an injection molding machine nozzle having a resin flow passage therein to detect a temperature comprising a heat sensing part (tip) of the sensor being disposed at a heat sensing position on an injection side of the nozzle in a range of a leading end part at which the resin flow passage diameter is smallest and the range of the leading end part being continuous with a resin injection port formed at the projecting end on the injection size of the nozzle in an extending of the resin flow passage (Fig. 1, col 2 ln 65-col 3 ln 3, the sensor 31 is positioned as close to the tip as possible).  Honjo teaches that the sensor runs along a groove in the outer surface of the nozzle part before extending into a hole of the nozzle part toward a resin flow passage to reach a heat sensing portion (Fig. 1).  As seen in Fig. 1 the exterior surface of the nozzle part in Honjo is taught to be rounded rather than conical.  
In a similar field of endeavor, Jenko teaches an injection molding device with a temperature sensor positioned at the nozzle tip (Abstract, Fig. 2) in which the shape of the injection nozzle is conical rather than a rounded shape.  It would have been obvious to one of ordinary skill in the art at the time the invention was 
Honjo teaches the use of a thermocouple that runs along a groove in the outer surface of the nozzle (Fig. 1), but does not teach a sheath that runs along the thermocouple in the groove.
Covey teaches that it was known in the art at the time the invention was effectively filed to incorporate a protective sheath along the length of a thermocouple for protection of the lead wires in a similar arrangement in which a thermocouple is placed on a nozzle of an injection molding device (Abstract, Figs. 2, 3, col 5 ln 12-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a sheath for the thermocouple in the device of Honjo as taught by Covey as both relate to thermocouples for injection molding presenting a reasonable expectation of success, and doing so protects the lead wires of the thermocouple yielding predictable results.
With regards to claim 2, Honjo teaches that the resin flow passage is larger at a base and thinner at an injection side with the sensor (31) positioned closer to the injection side (Fig. 1).
With regards to claims 3 and 7, the claim as amended recites limitations of the structure of the sprue bush against which the nozzle touch part is placed when in use.  As such this is not interpreted as a structural limitation of the resin temperature detecting device for an injection molding machine and is not interpreted as a positive structural limitation, and Honjo et al as applied to claim 1 above is interpreted to read upon all positive structural limitations of the claimed invention.
With regards to claims 6, 13 and 14, Covey teaches that it was known in the art at the time the invention was effectively filed to incorporate a protective sheath along the length of a thermocouple for protection of the lead wires in a similar arrangement in which a thermocouple is placed on a nozzle of an injection molding device (Abstract, Figs. 2, 3, col 5 ln 12-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a sheath for the thermocouple in the device of Honjo as taught by Covey as both relate to thermocouples for injection molding presenting a reasonable expectation of success, and doing so protects the lead wires of the thermocouple yielding predictable results.


Claims 4, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo et al. (PN 5776513) in view of Covey (PN 4861256) and Jenko (PN 10913192) as applied to claims 1 and 2 above, and further in view of Pollard et al. (PN 2018/0003575).
With regards to claims 4, 8 and 9, Honjo teaches a nozzle sensor positioned upstream of a mold within the wall of the resin flow passage, but does not teach a minimum distance between the sensor and the internal wall of the resin flow passage.
Pollard teaches that it was known in the art at the time the invention was effectively filed to position sensors within the walls of a resin flow channel in an injection molding device (Abstract, Fig. 1, Fig. 5) with a minimum distance (68) between the tip of the sensor and the internal wall of the resin flow channel (Fig. 5, Fig. 6).  Pollard teaches using a minimum distance of at least 0.5 mm in order to avoid cracking of the wall (¶ 0032-0033, 0.5 mm being within 1 mm).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a minimum distance of at least 0.5 mm for the tip of the sensor of Honjo to the internal flow passage wall as taught by Pollard as both relate to sensors within the wall of a resin flow passage in an injection molding device presenting a reasonable expectation of success, Honjo does not teach a particular distance prompting one of ordinary skill to look to related art, and doing so prevents cracking of the wall as taught by Pollard.
With regards to claim 15, Covey teaches that it was known in the art at the time the invention was effectively filed to incorporate a protective sheath along the length of a thermocouple for protection of the lead wires in a similar arrangement in which a thermocouple is placed on a nozzle of an injection molding device (Abstract, Figs. 2, 3, col 5 ln 12-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to .

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Honjo does not teach elements (b) and (C) outlined in applicant’s response, this argument is not persuasive.  Applicant did not elaborate as to exactly how Honjo fails to teach elements B and C, but to be clear about the interpretation of Honjo the rejection applied above interprets Honjo to teach a groove formed along an outer surface of a portion of the nozzle part (but just not conical) and teaches a hole being formed in the groove to reach the heat sensing position.  As seen in Fig. 1 of Honjo the groove (15) runs along the axial direction of the nozzle and then at the end where the tip of temperature sensor (31) is located the groove has transitioned to a hole as it is completely enveloped by the nozzle tip.  Thus the structure of the device of Honjo is interpreted to have a groove formed along an outer surface of a portion of the nozzle tip with a hole formed in the groove to reach the heat sensing position.  While Honjo does not teach that the tip is conical, the prior art establishes known shapes for the outer surface of an injection nozzle that can .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742